Per Curiam.
— The last will and testament of John Bell, deceased, was duly probated in the superior court of Spokane county on June 3,1920. By this action the contestant sought to have the will declared null and void and to set aside the probation thereof. The grounds of the contest, as stated in the pleadings, were that the deceased, at the time of making his will, was old, feeble and mentally incompetent to make a will, and' that he executed it- because of undue influence on the part of certain persons named in the petition. The contestant has appealed from a decree of the court refusing to declare the will void, refusing to set aside the previous probation thereof, and dismissing the contest suit.
*546The statement of facts has heretofore been stricken by this court. The only question for us to decide is whether the findings of the court support its decree. The findings were to the effect that, in making the will, the deceased was not acting under any duress, fraud or undue influence, and that he was fully competent to make and execute the will, and that it was in all respects executed and proved according to law.
The judgment is affirmed.